DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 04/29/2021, to claims 1-9, 11-12, and 14-17 are acknowledged by the Examiner. No claims have been cancelled and no new claims have been added.
Thus, claims 1-18 are being further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/29/2021, with respect to the Claims have been fully considered and persuasive. The objections of the Claims have been withdrawn.
Applicant's arguments filed 04/29/2021 with respect to the prior art rejections have been fully considered but they are not persuasive. 
The Applicant specifically argues the prior art rejections of independent claims 1 and 8 of anticipatory art of Ziv- 1st embodiment (US 20090266367 A1).
Regarding independent claim 1, the Applicant argues that the art does not disclose “two or more opposing snapping elements located on the circumference of the adjustably flexible, substantially planar ring”. The Examiner asserts that based on the broadest reasonable interpretation of the amended claim limitation, Ziv-1st embodiment does disclose the limitation as the prongs 157 are shown to directly interact and engage with the ring 302 via engagement with the locking tube 156 which is shown to be integral to the ring 302 and its inherent circumference. The Examiner is broadly interpreting the limitation of “the circumference” to be defined as “the outer boundary, especially of a circular area; perimeter” (see attached Dictionary.com NPL), wherein the prongs 157 are shown to be located on the circumference or inner perimeter of the ring 302 via tube 156. In the provided Figure 1A of the instant invention. Thus, the rejection is 
Regarding claim 8, the Applicant argues that the art does not disclose “a lower tube configured with a plurality of snapping elements at the farthest end of the lower tube”. The Examiner asserts that based on the broadest reasonable interpretation of the claimed invention, there is no distinctness between ‘a distal end’ and ‘farthest end’ in understanding and recitation of the claim language. The Examiner asserts that the prongs 157 of the spring 259 are at the farthest end of the lower tube 156 wherein this end is shared in engagement by the projection 59 as Applicant had indicated and also the spring 259 of which the prongs 157 are integrally formed (see Ziv-1st embodiment Figure 20A). Thus, the claimed limitations are still met by Ziv-1st embodiment and is further discussed in the amended prior art rejection below. Rejections of the claims dependent off of claim 8 have also been amended based on formal amendments made to the claims themselves.
The Applicant specifically argues the prior art rejection of independent claim 12 based off of the combination of Harmanli (US 20090283009 A1) in view of Ziv-5th embodiment (US 20090266367 A1). 
Regarding claim 12, the Applicant argues that specifically the art of Harmanli nor the art of Ziv-5th embodiment does not teach “an extension spring interconnecting the upper telescopic element to a distal end of the lower telescopic element”. The Examiner asserts that the art of Ziv-5th embodiment in the rejection was used as a teaching reference for teaching the device having ‘an adjustably flexible, substantially planar ring’, thus not relating to the limitation being argued by the Applicant. Regarding the primary reference of Harmanli and the broadest reasonable interpretation of the claimed limitation of the invention, the Examiner asserts that the helical spring-like member 30 engaged with the elongated cylindrical members 14,16 is shown to interconnect the members 14,16 in an indirect engagement interconnecting the members 14. 16 th embodiment and is further discussed in the amended prior art rejection below. Rejections of the claims dependent off of claim 12 have also been amended based on formal amendments made to the claims themselves.
Information Disclosure Statement
All references in the IDS forms submitted after the mailing of the last action has been considered by the Examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
“two or more opposing self-snapping elements” should read as “two or more opposing snapping elements”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziv- 1st embodiment (US 2009/0266367 A1). Ziv- 1st embodiment is defined by Figures 20A-20E and their corresponding descriptions of their elements, along with general elements applied to all embodiments.
Regarding claim 1, Ziv-1st embodiment discloses a device (Figure 20A- alternative lock pessary 940) sized and shaped for alleviating organ prolapse when inserted into a vagina (Abstract), comprising: (a) an adjustably flexible, substantially planar ring (Figure 20A- ring 302 is substantially planar as it is flat; Abstract- “a ring-like body optionally having a naturally occurring substantially flat and substantially planar compact configuration) provided with two or more opposing snapping elements located on the circumference of the adjustably flexible, substantially planar ring (Figure 20A- prongs 157 of the spring 259 are provided within the ring 302 of pessary 940 wherein prongs 157 engages with the locking tube 156 which is integral to the ring 302 at an inner perimeter or inner circumference); (b) a central rod extending at least partially through the adjustably flexible, substantially planar ring transverse to the snapping elements (Figure 20A- tube 152 extends through ring 302 in a transverse direction), where the central rod is provided with counterpart slots configured for insertion of the snapping elements (Figure 20A & 20C- prongs align with and lock into apertures 148 of the tubes 152, 156; [0267]) therein; and (c) a connection block co-axial with the central rod (Figure 20A- tube 156 is co-axial with tube 152) and slidable thereover to transition the device from an expanded state to a collapsed state (Figures 20A & 20C- shows the transition from an contracted to expanded states when tube 156 slides into 152), configured with slots which align with the counterpart slots of the central rod for passage of at least one snapping element therethrough when the device is in the collapsed state (Figures 20A- prongs 157 project through the lower openings 177 of the tube 156; Figure 20C- openings 177 and apertures 148 for the locking the prongs 157 overlap).
Regarding claim 2, Ziv-1st embodiment discloses a device according to claim 1 as discussed above, where one opposing snapping element snaps to another opposing snapping element (Figure 20A- prongs 157 are connected to each other to create an integral springy rectangle shape 259) both of which pass through the counterpart slots of the central rod and the slots of the connection block (Figure 20C- prongs 157 pass through the lower openings 177 of tube 156 and apertures 148 of tube 152).
Regarding claim 4, Ziv-1st embodiment discloses a device according to claim 1 as discussed above, further comprising a removal string (Figure 20A- string 318) configured to detach a distal end of the connection block from the adjustably flexible, substantially planar ring upon the application of a proximal force on the removal string (Figure 20A & 20D- string 318 is attached to a distal end of tube 156 wherein pulling the string in direction 321 will remove the prongs 157 from the lower openings 177 of tube 156 and apertures 148 of tube 152 to collapse the ring 302; [0268]). 
Regarding claim 8, Ziv- 1st embodiment discloses a device (Figure 20A- alternative lock pessary 940) sized and shaped for alleviating organ prolapse when inserted into the vagina (Abstract), comprising: (a) an adjustably flexible, substantially planar ring (Figure 20A- ring 302 is substantially planar as it is flat, Abstract- “a ring-like body optionally having a naturally occurring substantially flat and substantially planar compact configuration); (b) a lower tube configured with a plurality of snapping elements at the farthest end of the lower tube (see annotated Figure 20A below- lower tube 156 with prongs 157 of the spring 259 projecting through lower openings 177 are at an indicated farthest end of the tube 156 as the tip of the spring 259 which is connected to prongs 157 is shown to be positioned near the indicated farthest end); (c) an upper tube configured with slots (Figure 20A- tube 152 with apertures 148) through which the plurality of snapping elements are removably inserted in order to releasably lock the lower and upper tubes (Figure 20C- prongs 157 are in engagement with the lower openings 177 of tube .

    PNG
    media_image1.png
    534
    275
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv- 1st embodiment (US 2009/0266367 A1) in view of Ziv- 2nd embodiment. Ziv- 1st embodiment is defined by Figures 20A-20E and their corresponding descriptions of their elements, along with general elements applied to all embodiments. Ziv- 2nd embodiment is defined by Figures 24A and 24B and their corresponding descriptions of their elements, along with general elements applied to all embodiments.
Regarding claim 3, Ziv-1st embodiment discloses a device according to claim 1 as discussed above.
Ziv-1st embodiment does not disclose the device further comprising a padded elastic cover around at least a portion of the adjustably flexible, substantially planar ring. Ziv-2nd embodiment does teach an analogous pessary further comprising a padded elastic cover around at least a portion of the ring ([0328]- “pessary is covered by a cover and/or includes a membrane between at least some of the arcs”). Ziv-1st embodiment and Ziv-2nd embodiment are analogous because they both teach a vaginal pessary to prevent organ prolapse.
st embodiment to have a cover around the arcs of the ring as taught by Ziv-2nd embodiment. The cover allows more space to be occupied by the pessary while inserted in the vagina (Ziv- 2nd embodiment- [0328]). The reference discloses multiple embodiments of the same invention such that variations and modifications may be made without departing from the claims of the invention (Ziv- [0337-0339]). Therefore Ziv teaches known equivalents to teach the same results.
Regarding claim 11, Ziv-1st embodiment discloses a device according to claim 8 as discussed above.
Ziv-1st embodiment does not disclose the device further comprising a padded elastic cover around at least a portion of the adjustably flexible, substantially planar ring. Ziv-2nd embodiment does teach an analogous pessary further comprising a padded elastic cover around at least a portion of the ring ([0328]- “pessary is covered by a cover and/or includes a membrane between at least some of the arcs”). Ziv-1st embodiment and Ziv-2nd embodiment are analogous because they both teach a vaginal pessary to prevent organ prolapse.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjustably flexible, substantially planar ring-shaped pessary as disclosed by Ziv-1st embodiment to have a cover around the arcs of the ring as taught by Ziv-2nd embodiment. The cover allows more space to be occupied by the pessary while inserted in the vagina (Ziv- 2nd.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv-1st embodiment (US 2009/0266367 A1) in view of Ziv- 3rd embodiment. Ziv- 1st embodiment is defined by Figures 20A-20E and their corresponding descriptions of their elements, along with general elements applied to all embodiments. Ziv- 3rd embodiment is defined by Figures 2A-2C and their corresponding descriptions of their elements, along with general elements applied to all embodiments.
Regarding claim 5, Ziv-1st embodiment discloses according to claim 1 as discussed above. Ziv-1st embodiment further discloses where the two or more opposing self-snapping elements are configured to removably attach to each other to configure the device in a collapsed state (Figure 20A- prongs 157 are connected to each other to create a springy rectangle shape 259 while the pessary 940 is in a collapsed state) and a central rod that is slidable (Figure 20A- tube 152). 
Ziv-1st embodiment does not disclose where the central rod is slidable to detach the two or more opposing self-snapping elements from each other to return the device to an expanded state. Ziv-3rd embodiment teaches detaching self-snapping elements from each other to return the device to an expanded state (Figures 2A- shows arms 306 attached to limiters 310 wherein the limiters touch and overlap; Figure 2C- shows arms 306 attached to limiters 310 wherein as the ring 302 expands, the arms 306 with the limiters 310 detach or do not come in engagement with each other; [0184-0186]). Ziv-1st embodiment and Ziv-3rd embodiment are analogous because both teach a ring-shaped pessary used to alleviate organ prolapse. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tube with prongs as disclosed by Ziv-1st embodiment to have arms with limiters to expand the pessary to an expanded state as taught by Ziv-3rd embodiment. Substituting the prongs for arms allows greater support and locking of the pessary in an expanded state (Ziv- [0184]). The reference discloses multiple 
Regarding claim 6, Ziv-1st embodiment as modified by Ziv-3rd embodiment teaches a device according to claim 5 as discussed. Ziv-3rd embodiment further teaches the device further comprising a padded elastic cover around at least a portion of the adjustably flexible, substantially planar ring (Ziv-3rd embodiment [0200]- ring 302 may be made of a soft and flexible material and the pessary itself- which includes the ring- may have a soft coating to enhance user comfort).
Regarding claim 7, Ziv- 1st embodiment as modified by Ziv-3rd embodiment teaches a device according to claim 5 as discussed. Ziv-1st embodiment further teaches the device comprising a removal string (Ziv-1st embodiment Figure 20A- string 318) configured to detach a distal end of the connection block from the adjustably flexible, substantially planar ring upon the application of a proximal force on the removal string (Ziv-1st embodiment Figure 20A & 20D- string 318 is attached to a distal end of tube 156 wherein pulling the string in direction 321 will remove the prongs 157 from the lower openings 177 of tube 156 and apertures 148 of tube 152 to collapse the ring 302; [0268]). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv- 1st embodiment (US 2009/0266367 A1) in view of Ziv- 4th embodiment. Ziv- 1st embodiment is defined by Figures 20A-20E and their corresponding descriptions of their elements, along with general elements applied to all embodiments. Ziv- 4th embodiment is defined by Figures 12A-12D and their corresponding descriptions of their elements, along with general elements applied to all embodiments.
Regarding claim 9, Ziv-1st embodiment discloses a device according to claim 8 as discussed above. 
st embodiment does not disclose the device further comprising a detachable connection block provided to a distal end of the upper tube and configured to attach to the adjustably flexible, substantially planar ring. Ziv-4th embodiment does teach the device further comprising a detachable connection block provided to a distal end of an upper tube (Figure 12C- cavity 209 running through tube 202 contains a spacer 204 which can be removed; [0246]) and configured to attach to the ring (Figure 12C- spacer 204 is within the tube 202 which engages the ring 302 and wherein the end of the spacer engages the ring 302 through tunnel 214). Ziv-1st embodiment and Ziv-4th embodiment are analogous because both teach ring-shaped vaginal pessaries to alleviate organ prolapse.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pessary with an upper tube as disclosed by Ziv-1st embodiment to include a spacer engaged within the tube and engages the adjustably flexible, substantially planar ring of the pessary as taught by Ziv-4th embodiment. The spacer allows the easy removal of the pessary because it is able to slide out as the pessary collapses (Ziv 4th embodiment- [0246]). The reference discloses multiple embodiments of the same invention such that variations and modifications may be made without departing from the claims of the invention (Ziv [0337-0339]). Therefore Ziv teaches known equivalents to teach the same results.
Regarding claim 10, Ziv-1st embodiment as modified by Ziv-4th embodiment teaches a device according to claim 9 as discussed above. Ziv-4th embodiment further teaches the device further comprising a removal string attached to the detachable connection block (Figures 12C & 12D- string 318 attached to the end of spacer 204 as it is removed by pulling in direction 321; [0247]).
Claim 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harmanli (US 2009/0283099 A1) in view of Ziv-5th embodiment (US 2009/0266367 A1). Ziv- 5th embodiment is defined by Figures 21A-21F and their corresponding descriptions of their elements, along with general elements applied to all embodiments.
Regarding claim 12, Harmanli a device sized and shaped for alleviating organ prolapse when inserted into a vagina (Figure 1- vaginal pessary 10; Abstract), comprising: (a) a round pessary body (Figure 1- pessary 10 has a round body as seen); (b) an upper telescopic element connecting to the ring (Figures 1 & 3- outer elongated cylindrical member 14 connected to spokes 24 of the frame 12 using upper hub 18); (c) a lower telescopic element, coaxial with, internal to and slidable relative to the upper telescopic element (Figures 3- inner elongated cylindrical member 16 nested within the upper member 14 to be able to telescope), connected to the ring opposite the upper telescopic element (Figures 1 & 3- lower member 16 is connected to spokes 24 of the frame 12 using lower hub 20); and, (d) an extension spring interconnecting the upper telescopic element to a distal end of the lower telescopic element (Figures 1 to 3- helical spring or spring-like member 30 extends from a distal to proximal end engage connecting members 14,16 along the length of both the connecting member 14, 16 such that it indirectly connects the two members; [0052-0054]- discusses the spring member and the retainment means of the device), where contraction of the extension spring is configured to transform and lock the device into an expanded state (Figures 1 & 3- spring 30 is contracted to transform and lock pessary 10 in an expanded state).
Harmanli does not disclose the device comprising an adjustably flexible, substantially planar ring. Ziv-5th embodiment does teach a device comprising an adjustably flexible, substantially planar ring (Figure 21B- ring 302; Abstract- “device comprises a ring-like body optionally having a naturally occurring substantially flat and substantially planar compact configuration”). Harmanli and Ziv-5th embodiment are analogous because both teach vaginal pessaries used to alleviate organ prolapse.
th embodiment. A skilled artisan would have been motivated to utilize a ring-shape pessary body because Ziv suggests that the ring-shape of the body of the pessary allows it be a suitable size to be able to easily fit inside the vagina once inserted (Ziv- [0012]). A skilled artisan would also have a reasonable expectation to manufacture the pessary as disclosed by Harmanli to have a flexible, substantially planar ring-shape because Ziv suggests that having this shape is conventional in vaginal pessaries used to alleviate organ prolapse which are analogous to Harmanli.
Regarding claim 13, Harmanli as modified by Ziv-5th embodiment teaches the device according to claim 12 as discussed above. Harmanli as modified by Ziv-5th embodiment further teaches where a distal end of the extension spring (Harmanli Figure 1- spring 30 which extends from a distal to proximal end and is attached to hub 18) is attached to a detachable spring holder (Ziv-5th embodiment Figure 21A & 21C- slide bar 153 with wedge 199 near an upper end disposed between an analogous spring 151 wherein it slidably detaches as string 318 is pulled in direction 321); [0270-0271])
Regarding claim 14, Harmanli as modified by Ziv-5th embodiment teaches the device according to claim 13 as discussed above. Harmanli as modified by Ziv-5th embodiment further teaches where the detachable spring holder is located in a distal end of the lower telescopic element (Harmanli Figure 3- inner cylindrical member 16; Ziv-5th embodiment Figures 21A to 21C- slide bar 153 is located at a distal end of the tube 256 while pessary 830 is expanded). 
Regarding claim 15, Harmanli as modified by Ziv-5th embodiment teaches the device according to claim 14 as discussed above. Harmanli as modified by Ziv-5th embodiment further teaches the device comprising a string (Harmanli Figure 1- string 32) th embodiment Figures 21A to 21F- string 318 is attached to a proximal end of slide bar 153 wherein pulling the string 318 in direction 321 removes the slide bar 153 from the spring 151 as seen from the progression of the figures).
Regarding claim 16, Harmanli as modified by Ziv-5th embodiment teaches the device according to claim 15 as discussed above. Harmanli as modified by Ziv-5th embodiment further teaches at least one protruding element located in a corresponding groove (Harmanli Figure 3- projection 36 in opening 38 of the hub 18; Ziv- 5th embodiment Figure 21F- wedge 199 on upper end of the slide bar 153 which engages which engages the gap made by the upper prongs 123) where the at least one protruding element is configured to deform the detachable spring holder when the string is pulled (Ziv-5th embodiment Figure 21C- string 318 is pulled in direction 321 to disengage the wedge 199 of the slide bar 153), disconnecting the spring connection between the lower telescopic element and the upper telescopic element for transition of the device to a collapsed state (Harmanli [0059]- discusses that when projection 36 disengages form the opening 38 of hub 18 it would collapse the pessary 10 wherein then the string 32 may be pulled to remove the pessary 10; Ziv- 5th embodiment Figures 21C to 21E- shows the progression of the removal of the slide bar 153 where the pessary 830 further collapses the more the string 318 is pulled 321 and engagement with tubes 252, 256 are disconnected).
Regarding claim 17, Harmanli as modified by Ziv-5th embodiment teaches the device according to claim 14 as discussed above. Harmanli as modified by Ziv-5th embodiment further teaches the device further comprising a padded elastic cover (Harmanli [0046,0052]- a protective cover or sleeve may partially encase the frame member 12 wherein the material could be flexible such as a silicone rubber, Figure 1- protective cover or sleeve 26) around at least a portion of the adjustably flexible, th embodiment Figure 21B- ring 302).
Regarding claim 18, the device comprising an applicator (Harmanli Figure 4- device 42; Ziv- 5th embodiment Figure 3A- applicator 100) configured to insert into and deploy the device in the vagina (Harmanli [0057]- discuses that the device 42 is used insert and expand the pessary within the vagina and also collapse it for removal; Ziv-5th embodiment [0215]- “applicator that is operated by a user to expand ring 302 within vagina 311”), comprising: (a) a holder configured to hold the device in a compressed state (Harmanli- device 42 with cylindrical body 46 is a holder for the pessary 10, [0057-0058]- discusses that the device 42 is used to insert the pessary 10 in a collapsed state and also discusses how it is inserted; Ziv-5th embodiment Figures 3A & 3D- housing 140 holds the ring 302 in a compact configuration, [0217-0218]); and (b) a plunger configured to move axially within the holder and to transition the device being held in the holder from the compressed state into the expanded state (Ziv- 5th embodiment Figures 3D & 3E- plunger 106 is pushed through housing 140 in direction 319 to expand ring 302 as seen in the transition of the figures, [0219]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080281149 A1 (Sinai)- teaches an apparatus for urinary incontinence including an applicator and wherein the apparatus has elements which snap into grooves of another part of the apparatus.
US 5014722 A (Bauer)- teaches a ring-shaped pessary with telescoping elements across the ring for collapsing and expanding the pessary and also teaches an applicator used to deploy the pessary into the vagina.
US 6158435 A (Dorsey)- ring shaped vaginal pessary with passageways attached to the ring of the pessary.
US 5355896 A (Schulman)- T-shaped pessary with a spring an tubes mechanism for collapsing and expanding the pessary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        
July 23rd, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786